          Case 1:20-cv-11283-ADB Document 46 Filed 07/13/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________________
                                                     :
PRESIDENT AND FELLOWS OF HARVARD                     :      CIVIL ACTION
COLLEGE; and MASSACHUSETTS INSTITUTE OF :
TECHNOLOGY,                                          :      No. 1:20-cv-11283-ADB
                                                     :
                              Plaintiffs,            :
                                                     :
v.                                                   :
                                                     :
UNITED STATES DEPARTMENT OF HOMELAND :
SECURITY; U.S. IMMIGRATION AND CUSTOMS :
ENFORCEMENT; CHAD F. WOLF, in his official           :
capacity as Acting Secretary of the United States    :
Department of Homeland Security; and MATTHEW         :
ALBENCE, in his official capacity as Acting Director :
of U.S. Immigration and Customs Enforcement,         :
                                                     :
                              Defendants.            :
____________________________________________

     MOTION FOR LEAVE TO FILE BRIEF OF AMICUS CURIAE PRINCETON
     THEOLOGICAL SEMINARY IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                  PRELIMINARY INJUNCTIVE RELIEF

       Princeton Theological Seminary (“PTS”), by and through its undersigned counsel,

respectfully moves the Court for leave to file a memorandum of law as amicus curiae in support

of Plaintiffs’ motion for a preliminary injunction. Plaintiffs’ motion seeks a temporary order

enjoining Defendants from enforcing the July 6, 2016 Directive of the U.S. Immigration and

Customs Enforcement (“ICE”) (the “July 6 Directive”).

       Amicus PTS is a private, not-for-profit graduate school in Princeton, New Jersey, and the

second-oldest seminary in the United States. While a large number of PTS students are candidates

for ministry in the Presbyterian Church, the majority of its students are enrolled in other

educational programs, including candidature for other religious denominations, cross-disciplinary


                                               1

SL1 1649362v2 098105.00038
          Case 1:20-cv-11283-ADB Document 46 Filed 07/13/20 Page 2 of 6



studies, and training in non-theological fields. Since being founded in 1812, PTS has opened wide

the gates of higher education to talented students of all races, creeds, and other diverse

backgrounds, including international students from all walks of life. Presently, there are 807 living

PTS international alumni from 51 countries. Further, of the approximately 350 students admitted

to PTS for the 2019-2020 year, 43 were international students from 14 different countries.

       Historically, both PTS as an institution and its entire student roster have benefitted

immensely from the school’s internationally diverse student body. International students not only

meaningfully contribute to the PTS community (both in and outside the classroom), but often also

become prominent and valued thought leaders internationally after completing their studies at PTS.

The impact these international students make around the world, in turn, greatly bolsters PTS’s

status with foreign donors, as well as its global standing as a hospitable locus of ecumenical

instruction.

       For these reasons, PTS is deeply concerned about and impacted by ICE’s July 6 Directive,

and the proposed amicus brief offers PTS’s unique perspective on the profound failure of ICE to

consider the ramifications of its hastily conceived July 6 Directive, not only on the directly affected

students themselves, but also on the affected institutions of higher learning and the communities

they serve. The brief illustrates the added importance of international students for institutions such

as PTS where theological training is distinctly shaped by the open exchange of ideas by students

with different worldviews. While PTS intends to implement a hybrid model of classroom

instruction for the upcoming school year, it cannot assure that its foreign students will have

sufficient in-person classes to satisfy the July 6 Directive. Those students unable to satisfy the

July 6 Directive will be expelled from the United States. Classroom learning is but merely one

aspect of a holistic PTS education, and enforcement of the July 6 Directive would irreversibly


                                                  2

SL1 1649362v2 098105.00038
          Case 1:20-cv-11283-ADB Document 46 Filed 07/13/20 Page 3 of 6



damage PTS’s specific plans for in-person community gatherings open to all students, American

and international alike, thus depriving PTS, its faculty, and its students of this multi-faceted

educational experience.

       It is impossible to understate the irreparable damage that the July 6 Directive will have on

PTS’ worldwide reputation as a welcoming community for the next generation of international

leaders. Based on its global standing as a welcoming scholastic institution, PTS has been able to

bolster its international educational offerings. The July 6 Directive would irreparably undermine

PTS’ global standing, wreaking untold havoc on PTS’ valued international offerings in both the

near and short-term, and further threaten to eviscerate PTS’ relationship with its international

students in both the present and beyond, that will no doubt embitter future international leaders

who otherwise would have been educated at PTS. ICE gave no consideration to these devastating

impacts, underscoring the arbitrary and capricious nature of its decision.

       The proposed brief of amicus curiae is attached hereto as Exhibit A.




                                                 3

SL1 1649362v2 098105.00038
          Case 1:20-cv-11283-ADB Document 46 Filed 07/13/20 Page 4 of 6



                                            Respectfully submitted,
Dated: July 13, 2020

                                            /s/ William W. Fick
                                            FICK & MARX LLP
                                            24 Federal Street, 4th Floor
                                            Boston, MA 02110
                                            857-321-8360 x1001
                                            wfick@fickmarx.com

                                            Hon. Thomas I. Vanaskie (Ret.)*
                                            Geoffrey R. Johnson*
                                            STEVENS & LEE, P.C.
                                            1818 Market Street, 29th Floor
                                            Philadelphia, PA 19103
                                            (215) 568-7560
                                            tiv@stevenslee.com

                                            Bradley L. Mitchell*
                                            Michael A. Cedrone*
                                            STEVENS & LEE
                                            A PA Professional Corporation
                                            Princeton Pike Corporate Center
                                            100 Lenox Drive, Suite 200
                                            Lawrenceville, NJ 08646
                                            (609) 243-9333
                                            blm@stevenslee.com

                                            Counsel for Amicus Curiae

                                            *Pro hac vice admission pending




                                        4

SL1 1649362v2 098105.00038
          Case 1:20-cv-11283-ADB Document 46 Filed 07/13/20 Page 5 of 6



                                CERTIFICATE OF SERVICE

        I, William W. Fick, hereby certify that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF), and paper copies will be sent to those indicated as non-registered participants on July 13,

2020.

                                                   /s/ William W. Fick                           .
                                                    William Fick




                 CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

        I, Thomas I. Vanaskie, hereby certify that I conferred with counsel for Plaintiffs and

Defendants, regarding this Motion for Leave to File Brief of Amicus Curiae in Support of

Plaintiffs’ Motion for a Temporary Restraining Order, and have attempted in good faith to resolve

or narrow the issue with counsel. Plaintiff’s counsel is not opposed to the Court’s granting of this

Motion. Defendant’s counsel takes no position on the Motion.

                                                   /s/ Thomas I. Vanaskie                   .
                                                   Hon. Thomas I. Vanaskie (Ret.)




SL1 1649362v2 098105.00038
          Case 1:20-cv-11283-ADB Document 46 Filed 07/13/20 Page 6 of 6




                             EXHIBIT A




SL1 1649362v2 098105.00038
